Citation Nr: 1011379	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  07-09 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury, to include brain damage and memory loss.

2.  Entitlement to service connection for a back injury.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The appellant had service from July 1969 to July 1973.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Offices (RO) 
in St. Louis, Missouri, which, in part, denied service 
connection for residuals of a head injury; a back injury; 
and, TDIU.  Jurisdiction is with the Houston, Texas RO.

The Veteran was scheduled for a Travel Board hearing in 
February 2010, but cancelled his hearing and requested that 
the claim be forwarded to the board for adjudication.  

For the reasons outlined below, the claims are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC. VA will notify you if further action is 
required on your part.  

REMAND

a.	Residuals of a head injury, to include brain damage and 
memory loss.

The medical evidence in this case is insufficient to decide 
the service connection claim for residuals of a head injury, 
to include brain damage and memory loss.

Service treatment records reveal that the Veteran received a 
head injury in a March 1972 motorcycle accident in which he 
apparently suffered the loss of vision in his left eye.  

He subsequently was involved in a motor vehicle accident one 
year later in March 1973, suffering additional head injuries.  
An April 1973 Indian River Hospital emergency room record 
reveals that he was admitted subsequent to an automobile 
accident for a possible concussion and lacerations of the 
forehead.  His head was noted to have struck the windshield.  
He was not unconscious but it was noted that he was blind to 
light in the left eye due to an old motorcycle accident.  X-
rays revealed a negative skull and cervical spine.

The April 1973 separation examination noted no vision in the 
left eye.  It also reported that he was knocked unconscious 
in the March 1973 automobile accident.  

In his October 2004 claim the Veteran alleged that he 
received a brain injury in service.  He noted that he had 
been diagnosed with cancer in 1999 and underwent 
chemotherapy.  Subsequently a neurologist performed a CAT 
scan of the Veteran's head.  He asked him about the loss of 
vision in the left eye and opined that the Veteran had 
suffered brain damage and memory loss as well in the 1972 
motorcycle accident in which he lost his left eye vision.

The file also contains a January 2000 Barnes-Jewish West 
County Hospital MRI noting dizziness and ringing in the ears 
since undergoing chemotherapy for colon cancer in 1999.  
Another MRI in May 2001 notes a history of a concussion, loss 
of hearing, and possible reduction in vision.

In a June 2009 nexus opinion, Victor A. Parada, M.D., noted 
that the Veteran suffers from seizure disorder.  "He had a 
history of traumatic brain injury in the past, and probably 
this is the main reason for this patent's seizure disorder."

Dr. Parada's statement provides for the first time competent 
evidence that the Veteran's alleged traumatic brain injury is 
related to his head injuries in military service.  A VA 
examination to evaluate the nature and etiology of the 
Veteran's head injury has not, however, been performed.  In 
light of Dr. Parada's June 2009 statement, the Veteran should 
be scheduled for a VA examination that will address this 
issue.  

In addition the Veteran's representative has argued in a 
February 2010 statement in support of the Veteran's claim 
that additional evidentiary development is required to obtain 
in-service treatment records for the two accidents in 1972 
and 1973, including military and civilian treatment records, 
as well as early VAMC treatment records.  This remand will 
also require that these records be obtained. 

b.  Residuals of a back injury

The appellant alleges that he has a back disorder as a result 
of lifting a lawn mower over some pipes.  Service treatment 
records dated in March 1973 reveal that the Veteran 
complained of low back pain after lifting a heavy object.  
Examination revealed low back spasms, and he was treated with 
Robaxin, rest, and heat.  The diagnosis was a lumbosacral 
strain.  There was no further evidence of treatment in 
service for a back disorder.  The separation examination is 
entirely silent for any diagnosis of a back disorder.  

The available post service medical records include medical 
records from Barnes-Jewish West County Hospital.  In an April 
1981 record, his surgeon, William S. Coxe, M. D., reported a 
7 year history of back pain, following heavy lifting and 
bending while hod carrying.  Several times the Veteran had 
difficulty straightening up.  After a period of rest the pain 
usually resolved.  In the fall of 1980, he began having more 
severe pains.  The examiner noted that the complaints were 
consistent with nerve root compression of L4-5 level.  Dr. 
Coxe performed a partial hemilaminectomy L4-5 right, and 
partial excision of herniated disc in April 1981.  In May 
1981, he performed a re-exploration of the L4-5 interspace 
and additional degenerated disc material was removed.

In an August 1986 entry, Dr. Coxe noted that the Veteran had 
not been seen since 1982.  He reported re-injuring his back 
in March 1982, and had an exploratory on the left side as 
well as the right.   He noted that the Veteran had apparently 
re-injured his back playing volleyball in July 1986.  He 
suspected, "another disc herniation, perhaps same level 
although it is hard to believe that he could have any 
remaining disc material in the interspace as it has been 
explored three times."

In September 1986 the Veteran underwent a secondary partial 
hemilaminectomy L4-5 left, and excision of extruded disc.

A January 1995 x-ray examination report by Stanley W. Kim, 
M.D., noted an impression of mild hypertrophic 
osteoarthritis.

The Board has reviewed the service medical records noting the 
complaints of an in-service lifting injury to the back in 
1973.  The Board also notes the 7 year history of back pains 
and heavy lifting injuries reported by his back surgeon Dr. 
Coxe in 1981, going back to his period of service or shortly 
thereafter, as well as his continuing history of back injury 
and surgeries over the next several years.  Given the in-
service record of treatment, and the continued post service 
records of a chronic back disorder, and the fact that the 
appellant has yet to be afforded a formal VA compensation 
examination, the Board finds that the appellant should 
undergo a comprehensive VA examination to determine the 
etiology and current severity and all manifestations of all 
low back pathology present.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should contact the service 
department and undertake appropriate 
action to obtain any and all service 
treatment records, not already in the 
file, for the Veteran's treatment 
subsequent to his March 1972 motorcycle 
accident, to include any medevac records 
and treatment records at the Wilford Hall 
AFB Hospital. 
If this record is not available, and if 
the RO/AMC cannot otherwise locate it, 
the RO/AMC must specifically document the 
attempts that were made to locate it, and 
explain in writing why further attempts 
to locate or obtain any government 
records would be futile. The RO must 
then: explain the efforts VA has made to 
obtain that evidence; and describe any 
further action it will take with respect 
to the claim. The claimant must then be 
given an opportunity to respond.

2. The RO/AMC should take appropriate 
action to secure any available records 
from the Poplar Bluff, MO VA Medical 
Center, from the 1970s which have not 
been previously secured for inclusion in 
the claims file.

3. The RO/AMC should undertake 
appropriate development to obtain the 
Veteran's medical treatment records from 
his automobile accident in March/April 
1973 from the Indian River Memorial 
Hospital, Vero Beach, Florida.  

In, addition, the RO or the AMC should 
undertake appropriate development to 
obtain the Veteran's medical treatment 
records for his seizure disorder from 
Victor A. Parada, M. D., Valley 
Diagnostic Clinic, P.A., 2200 Haine, 
Harlington, Texas 78550.  

If the Veteran identifies any additional 
private medical records pertaining to a 
head injury/brain disorder care received 
since June 2009 or if he is able to 
identify any medical evidence which would 
show that any current low back disorder 
is related to his period of service, the 
RO should take appropriate action to 
secure those records.  All attempts to 
secure this evidence must be documented 
in the claims file.  If the RO cannot 
locate such records, the RO must 
specifically document the attempts that 
were made to locate them.

4.  After completion of all of the above, 
the Veteran should be afforded a VA 
neurological examination, to determine 
the nature and etiology of his head 
injury/chronic brain disorder.  The 
claims folder, including a copy of this 
REMAND, must be made available to and 
reviewed by the physician prior to the 
examination, and the physician should 
review the claims file in conjunction 
with the examination.  

All indicated clinical and diagnostic 
tests to include CT and MRI scans should 
be performed.  Based on examination 
findings, historical records, medical 
principles, and, any evidence associated 
with the record as a result of the 
development ordered above, including Dr. 
Parada's treatment records.  The 
physician must offer an opinion 
addressing whether it is at least as 
likely as not, i.e., is there a 50/50 
chance that any chronic brain disorder is 
etiologically related to the Veteran's 
period of active service to include his 
in-service motorcycle accident in March 
1972, and his motor vehicle accident in 
March 1973.  The examiner is to 
specifically comment on the opinion of 
Dr. Parada and whether agreement or 
disagreement is indicated.  A complete 
rationale should be given for all 
opinions and conclusions expressed. 

5.  The Veteran should be afforded a VA 
examination by an orthopedist to 
determine the nature and etiology of his 
low back complaints.  In this regard, the 
examiner should solicit a history of all 
back related injuries and surgeries from 
the Veteran.  The claims folder, 
including a copy of this REMAND, must be 
made available to and reviewed by the 
physician prior to the examination, and 
the physician should review the claims 
file in conjunction with the examination.  
All indicated studies, tests and 
evaluations deemed necessary must be 
performed.  Based on examination 
findings, historical records, medical 
principles, and, any evidence associated 
with the record as a result of the 
development ordered above, including Dr. 
Coxe's treatment records.  

The physician must offer an opinion 
addressing whether it is at least as 
likely as not, i.e., is there a 50/50 
chance that any currently diagnosed low 
back disorder was incurred during 
military service?  In answering this 
questions, the examiner should address 
the lack of treatment or diagnoses of any 
back disorder until several years after 
service, Dr. Coxe' medical history 
reported in his 1981 treatment records 
noting a 7 year history of worsening back 
pains; and, the continued history of 
worsening back disability over the next 
several years to the present time.  A 
complete rationale should be provided for 
each opinion expressed.

6. After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures.

7.  If, while in remand status, 
additional evidence or information 
received triggers a need for further 
development or assistance, such as 
providing the Veteran with updated notice 
of what evidence has been received and 
not received by VA as well as who has the 
duty to request evidence, then such 
development must be undertaken by VA.  38 
U.S.C.A. §§ 5100, 5103 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159 (2009).

8.  The Veteran is hereby notified that 
it is his responsibility to report for 
the examinations and to cooperate in the 
development of the claims. The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim. 38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that 
the Veteran does not report for any 
scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

9.  After completion of the above 
development, the Veteran's claims should 
be readjudicated.  If the determinations 
remain adverse to the Veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


____________________________________________
V. L. JORDAN 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2009).



